Citation Nr: 1746699	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for clear cell carcinoma of the lungs, claimed as respiratory cancer, due to herbicide exposure.

2.  Entitlement to service connection for renal cell carcinoma, claimed as kidney cancer, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Although the RO treated these matters as claims to reopen, the Board notes that the May 2013 rating decision did not become final because the Veteran's statement requesting reconsideration of the denial was received in January 2014, within one year of the May 2013 rating decision.  Therefore, the Board determines that the January 2014 statement is a timely notice of disagreement (NOD) to the May 2013 denial, rather than a claim to reopen.  The substantive appeal was received within 60 days of issuance of a statement of the case so as to be timely as to the May 2013 rating decision appeal.  

This case was previously remanded by the Board in December 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

In December 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Veteran died in February 2016.  In an April 2016 decision, the Board dismissed the appeal for entitlement to service connection for clear cell carcinoma of the lungs, claimed as respiratory cancer, due to herbicide exposure and entitlement to service connection for renal cell carcinoma, claimed as kidney cancer, due to herbicide exposure due to the death of the Veteran.  However, the appellant submitted a VA Form 21P-0847, Request for Substitution of Claimant upon Death of Claimant, in April 2016, within one year of the Veteran's death.  An April 2016 RO memorandum found that the Veteran's spouse met the criteria for substitution in the matter of the Veteran's appeal, which was pending at the time of his death.  See VA Fast Letter (FL) 10-30 (issued August 2010, as revised April 2013); 38 U.S.C.A. § 5121A.  Thereafter, the RO transferred the claims folder to the Board for appellate consideration.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 5121 (a) of this title."  38 U.S.C.A. § 5121A.  Therefore, the Board recognizes the Veteran's surviving spouse as the substituted claimant in this case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's clear cell carcinoma of the lungs, claimed as respiratory cancer, due to herbicide exposure was caused by in-service exposure to herbicides.

2.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's renal cell carcinoma, claimed as kidney cancer, due to herbicide exposure was caused by in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for clear cell carcinoma of the lungs, claimed as respiratory cancer, due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

2.  The criteria for service connection for renal cell carcinoma, claimed as kidney cancer, due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The December 2015 Board remand directed the RO to schedule a VA examination related to the Veteran's claims for entitlement to service connection for renal cell carcinoma and entitlement to service connection for clear cell carcinoma.  Unfortunately, the Veteran was not provided an in-person VA examination for his service connection claims prior to his death.  However, in January 2016, prior to his death, the Veteran was provided a VA review of available records opinion.  Based on the medical and lay evidence of record, the Board determines that there is enough evidence to make a determination on the appellant's claims.  

Analysis - Renal Cell Carcinoma and Clear Cell Carcinoma

The appellant contends that the Veteran had renal cell carcinoma and clear cell carcinoma due to the Veteran's in-service exposure to herbicides.  The Veteran reported that he served in the Republic of Vietnam and thus was presumptively exposed to herbicide agents.  See, December 2015 Board hearing transcript.  

To establish service connection for a disability, the appellant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

The evidence of record shows that the Veteran was diagnosed with renal cell carcinoma and clear cell carcinoma.  See, private treatment record received April 2013.  Therefore, there is evidence of a current disability.  

As to an in-service event, injury or disease the Veteran's DD 215 shows that he served on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent, including Agent Orange.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).     

With respect to a nexus between the Veteran's renal cell carcinoma and clear cell carcinoma, VA has determined that certain diseases, including various types of cancer, are deemed associated with herbicide exposure.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  Such identified diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307 (a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2016); see generally McCartt v. West, 12 Vet. App. 164, 166-68 (1999).

Renal cell carcinoma is not one of the diseases for which a nexus with herbicide exposure is presumed.  38 C.F.R. § 3.309 (e).  Respiratory cancers, such as the Veteran's clear cell carcinoma, are among those presumed diseases.  However, with regard to metastasizing cancers, if a veteran has a cancer that is listed under 38 C.F.R. § 3.309 (e), but the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure, presumptive service connection is not warranted for the metastatic cancer because the presumption has been rebutted.  See Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97 (metastasis represents the progress of the nonservice-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure).  In this case, while the Veteran's clear cell carcinoma is considered a presumptive cancer; there is no medical evidence that shows that the Veteran had primary lung cancer.  A February 2013 private physician opinion, received April 2013, and a February 2014 VA opinion noted that the Veteran's clear cell carcinoma was a metastasis of his renal cell carcinoma, which is not a disability to which the herbicide presumption applies.  Therefore, service connection on a presumptive basis for exposure to herbicide agents is not available for the Veteran's renal cell carcinoma or clear cell carcinoma.    

Although presumptive service connection, based on exposure to herbicide agents, is not warranted, service connection for the Veteran's renal cell carcinoma and clear cell carcinoma may still be established on the basis of direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

To determine whether an etiological link exists between the Veteran's renal cell carcinoma and clear cell carcinoma and his presumed in-service exposure to herbicide agents, the Board turns to the competent medical evidence of record.  In this regard, the Board initially notes that the record contains conflicting medical opinions as to whether the Veteran's renal cell carcinoma and clear cell carcinoma are etiologically related to his in-service exposure to herbicides.  The Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).   

Here, VA received a letter from the Veteran's private physician, Dr. D. S., in January 2016.  Dr. D. S. noted that he was the primary care physician for the Veteran and began treating him in February 2013.  Dr. D. S. further noted that he reviewed the Veteran's medical history, interviewed him and conducted an in-person examination.  During the examination the Veteran stated that he was exposed to Agent Orange during his deployment in Vietnam and that he was on the ground, as a medic, from December 1968 to August 1969.  Dr. D. S. opined that the Veteran's renal cell carcinoma is as likely as not due to his exposure to Agent Orange.  As rationale, Dr. D. S. stated that the Veteran has no family history that would have led to his cancer.  Additionally, Dr. D. S. reviewed the medical literature and stated that renal cell carcinoma has been linked to herbicide agent exposure.        

The Veteran was provided a VA review of available records opinion in January 2016.  The VA examiner reviewed the Veteran's record and opined that the Veteran's renal cell carcinoma and clear cell carcinoma of the lungs were less likely than not incurred in or caused by his active service, to include herbicide exposure.  As rationale, the January 2016 VA examiner stated that there is no evidence that the Veteran had cancer in service.  The VA examiner further stated that he reviewed the medical literature and while there is the "possibility of herbicide exposure being linked to many cancers (including renal cell/clear cell cancer)" there is no evidence which meets the as likely as not criteria.  

The Board finds that both the January 2016 private physician's positive nexus opinion and the January 2016 VA examiner's negative opinion are entitled to probative weight because both are based on accurate understanding of the Veteran's medical history and both are supported by at least some rationale.  

However, the Board finds that the VA opinion is entitled to diminished probative weight because the examiner did not examine the Veteran and did not provide adequate support for the rationale provided.  Specifically, the January 2016 VA examiner stated that the medical literature notes there is a "possibility" that renal cell carcinoma and clear cell carcinoma can be due to herbicide agent exposure.  The Board finds that, although the VA examiner's opinion provides an indication that the medical literature does not demonstrate a causal or etiological link between the Veteran's presumed in-service exposure to herbicide agents and his renal cell carcinoma and clear cell carcinoma, it is equivocal and not supported by adequate rationale.  The January 2016 VA examiner's opinion that there is a "possibility" that the Veteran's renal cell carcinoma and clear cell carcinoma were caused by herbicide agent exposure does not provide an adequate basis for finding that it is not at least as likely as not that the Veteran's renal cell carcinoma and clear cell carcinoma were due to his in-service herbicide exposure.  Additionally, the January 2016 VA examiner's opinion appears to based, in part, on the assumption that in-service onset is required for a disability to be service connected, despite the provisions of 38 C.F.R. § 3.303 (d).        

Thus, the Board finds no reason to afford greater probative weight to the January 2016 VA examiner's negative nexus opinion than to the January 2016 private physician's positive nexus opinion.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's renal cell carcinoma and clear cell carcinoma were related to his exposure to herbicide agents.  Therefore, any remaining doubt must be resolved in the appellant's favor, and the Board concludes that entitlement to service connection for renal cell carcinoma and clear cell carcinoma is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
      







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for clear cell carcinoma of the lungs, claimed as respiratory cancer, due to herbicide exposure, is granted.

Entitlement to service connection for renal cell carcinoma, claimed as kidney cancer, due to herbicide exposure, is granted.




____________________________________________
U. R POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


